Mr. Justice Breese delivered the opinion of the Court: This cause was originally brought before a justice of the peace of Kane county, where a judgment was obtained in favor of the plaintiff, for fifty dollars. On appeal to the circuit court, a judgment for the same amount was rendered, to reverse which the defendant appeals. The action was for injury to the plaintiff’s corn hy the defendant’s cattle. The cause was tried by a jury, and the evidence fully sustains the verdict. It was clearly proved that defendant suffered his stock to run at large repeatedly before the commencement of the suit, doing damage to the plaintiff, and this in violation of the act of January 13, 1872, in force July 1, 1872. The instructions given to the jury stated the law correctly, and justice has been done. The judgment is affirmed. Judgment affirmed.